DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 03 November 2020 has been entered; claims 11 and 13-19 remain pending. 

Response to Arguments
Applicant’s arguments, see Page 4 of the Remarks, filed 03 November 2020, with respect to the objection to claim 11 and the rejection of claims 11 and 13-19 under 35 USC 112(b) have been fully considered and are persuasive.  The objection to claim 11 and the rejection of claims 11 and 13-19 under 35 USC 112(b) have been withdrawn in light of Applicant’s amendments to the claims and Examiner’s Amendment set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Florek on 02 February 2021.
The application has been amended as follows: 
Regarding Claim 11: within line 5, please replace “the cement composition according to claim 1” with –a cement composition-; and within line 6, please replace “chamber” with               –chamber, the cement composition comprising a sulfoaluminate clinker in a percentage ranging 4nH2O) in a percentage ranging from 2 to 20% by weight with respect to the weight of the cement, and an accelerating agent of a hydration reaction in a percentage ranging from 0.1 to 5% by weight with respect to the weight of the cement, said accelerating agent of the hydration reaction being selected from the group consisting of alkaline metal carbonate, sulfate, or nitrate salts-.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	02 February 2021